DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on June 13, 2022 for the patent application 16/598,267 originally filed on October 10, 2019. Claims 1-6 are amended. Claims 1-7 remain pending. The first office action of March 18, 2022 is fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has amended the claims to remove limitations that may be interpreted under 35 U.S.C. 112(f). Accordingly, the claims are no longer interpreted under 35 U.S.C. 112(f).
The Applicant has amended the claims to resolve issues under 35 U.S.C. 112(b). Therefore, the outstanding rejections under 35 U.S.C. 112(b) are withdrawn.
The Applicant’s amendments are insufficient for overcoming the outstanding rejections under 35 USC 101. The rejections under 35 USC 101 are maintained, as set forth below.
The Applicant’s amendments are insufficient for overcoming the outstanding prior art rejections under 35 USC 102 and 35 USC 103. Therefore, the prior art rejections are maintained, as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a know-how preparing device” (i.e. a machine), claim 6 is directed to “a know-how preparing method” (i.e. a process), and claim 7 is directed to “a non-transitory computer-readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “preparing know-how,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations (from exemplary claim 6): “extracting, from among event data prepared by associating events relating to a value of any one or a combination of items included in time series data collected from equipment with associated data of each of the events including identification information of a plurality of operators, the event data that are linked with an operator of the plurality of operators included in a predetermined period during an operating time of the equipment for each of the plurality of operators; preparing feature data relating to an operation procedure and a work time for each of the plurality of operators on a basis of the event data extracted for each of the plurality of operators; and outputting the feature data.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a know-how preparing device,” “a storage unit,” “a memory,” “a processor,” “a computer,” and “a non-transitory computer readable medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “preparing know-how,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a know-how preparing device,” “a storage unit,” “a memory,” “a processor,” “a computer,” and “a non-transitory computer readable medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-5 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-5 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 1.
Therefore, claims 1-7 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (hereinafter “Ikeda,” US 2004/0225552).
Regarding claim 1, and substantially similar limitations in claim 6, Ikeda discloses a know-how preparing device comprising: 
a storage unit configured to store event data prepared by associating events relating to a value of any one or a combination of items included in time series data collected from equipment with associated data of each of the events including identification information of a plurality of operators (Ikeda Fig. 12 and [0152], “Storage means 4 comprises operator information storage means 5 which stores an operator assigning table in which for each customer, an operator is assigned for each of the production processes, and processing time information storage means 6a which stores a processing time assigning table in which the processing time for each of the production processes is assigned to an operator of each of the corresponding production processes.”); 
a memory configured to store a program (Ikeda [0055], “A process control program wherein a computer is allowed to function as at least the means of…” wherein a computer inherently has a memory); and
a processor configured to execute the program and control the know-how preparing device to (Ikeda [0055], “A process control program wherein a computer is allowed to function as at least the means of…” wherein a computer inherently has a processor):
extract the event data that are linked with an operator of the plurality of operators included in a predetermined period during an operating time of the equipment for each of the plurality of operators (Ikeda Fig. 12 and [0152], “operator assigning means 7 which assigns an operator for each of the production processes; production time calculating means 8 which calculates the necessary time to produce a product by extracting the processing time of each of the production processes and totaling them”); 
prepare feature data relating to an operation procedure and a work time for each of the plurality of operators on a basis of the event data extracted for each of the plurality of operators (Ikeda Fig. 12 and [0152], “operator assigning means 7 which assigns an operator for each of the production processes; production time calculating means 8 which calculates the necessary time to produce a product by extracting the processing time of each of the production processes and totaling them”); and 
output the feature data (Ikeda Fig. 12 and [0152], “outputting means 9 which outputs the calculated production time”).
Regarding claim 7, Ikeda discloses a non-transitory computer-readable medium encoded with a know-how preparing program that causes a computer to function as the know-how preparing device according to claim 1 (Ikeda [0055], “A process control program wherein a computer is allowed to function as at least the means of: … ,” a computer with a process control program is a non-transitory computer-readable medium encoded with a program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nakamura (US 2019/0377334).
Regarding claim 2, Ikeda does not teach every limitation of the processor is further configured to execute the program and control the know-how preparing device to extract related to each of a plurality of types of stages included in the operating time of the equipment, respective event data included in a period of each of a plurality of stages, and prepare the feature data for each of the stages and for each of the operators.
However, Nakamura discloses the processor is further configured to execute the program and control the know-how preparing device to extract related to each of a plurality of types of stages included in the operating time of the equipment, respective event data included in a period of each of a plurality of stages, and prepare the feature data for each of the stages and for each of the operators (Nakamura [0071], “examples of the operation state information acquired by the integrated control processing unit 2 include information related to a work station such as a component storage station, an assembly station, or a shipping station,” exemplifying stages in the operating process including storage, assembly, and shipping).
Nakamura is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ikeda, to include the processor is further configured to execute the program and control the know-how preparing device to extract related to each of a plurality of types of stages included in the operating time of the equipment, respective event data included in a period of each of a plurality of stages, and prepare the feature data for each of the stages and for each of the operators, as taught by Nakamura, in order to efficiently use hardware resources (Nakamura Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, Ikeda does not teach every limitation of the processor is further configured to execute the program and control the know-how preparing device to determine a start and an end of a stage among the stages on a condition of a specific event among the events occurring.
However, Nakamura discloses the processor is further configured to execute the program and control the know-how preparing device to determine a start and an end of a stage among the stages on a condition of a specific event among the events occurring (Nakamura [0071], “examples of the operation state information acquired by the integrated control processing unit 2 include information related to a work station such as… a shipping station (… an operation starting time, an operation ending time…), operator-related information (… an operation starting time, a work hour, …), … and component-related information (… an operation starting date, an operation ending date…).” exemplifying stages in the operating process including storage, assembly, and shipping).
Nakamura is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ikeda, to include the processor is further configured to execute the program and control the know-how preparing device to determine a start and an end of a stage among the stages on a condition of a specific event among the events occurring, as taught by Nakamura, in order to efficiently use hardware resources (Nakamura Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Tullis (US 5,140,537).
Regarding claim 4, Ikeda does not teach every limitation of the processor is further configured to execute the program and control the know-how preparing device to output the feature data to be ranked on a basis of proficiency information assigned in advance to the plurality of operators.
However, Tullis discloses the processor is further configured to execute the program and control the know-how preparing device to output the feature data to be ranked on a basis of proficiency information assigned in advance to the plurality of operators (Tullis col. 8 lines 3-13, “"E-Ranks" are given to equipment which an operator (or group such as GroupA) can operate and are for the purpose of selecting which equipment an operator will work on next when more than one equipment is waiting for an operator.”; also Tullis col. 9 lines 3-22, “choosing a suitably skilled operator who is least likely to be needed by other equipment, i.e. who has E-Ranks for the fewest other equipment. As a third example, operators might be chosen to work on the equipment where they are most needed to reduce bottlenecks, for instance, by giving lower E-Ranks to machines with high equipment utilization (equipment utilizations are not shown in the Skill Table),” operator skill in operating an equipment is taken into account).
Tullis is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ikeda, to include the processor is further configured to execute the program and control the know-how preparing device to output the feature data to be ranked on a basis of proficiency information assigned in advance to the plurality of operators, as taught by Tullis, so that human factors can be taken into account in verifying and validating an operation model (Tullis col. 2 lines 48-54). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Furukawa et al. (hereinafter “Furukawa,” US 5,237,508).
Regarding claim 5, Ikeda does not teach every limitation of the processor is further configured to execute the program and control the know-how preparing device to output the feature data to be ranked on a basis of the work time.
However, Furukawa discloses the processor is further configured to execute the program and control the know-how preparing device to output the feature data to be ranked on a basis of the work time (Furukawa col. 2 lines 3-20, “when preparation for changing process conditions between processes takes a predetermined time, the line control system comprises a priority ranking table and a sorting table. The line control system determines a total working time of products fed for each process, ranks the processes with priorities in order of the total working time, and stores the priorities in the priority ranking table.”).
Furukawa is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ikeda, to include the processor is further configured to execute the program and control the know-how preparing device to output the feature data to be ranked on a basis of the work time, as taught by Furukawa, in order to minimize preparation time (Furukawa col. 2 lines 3-20). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Response to Arguments
The Applicant’s arguments are fully considered, but are not persuasive.  

Rejections under 35 USC 101: Step 2A – Prong One
The Applicant respectfully argues that the Examiner’s conclusion that claim 1 is directed to an abstract idea is unsupported because “the Examiner does not provide any supporting rationale as to how the detailed and varied features of claim 1 are analogous to other ideas identified as abstract in court decisions.”
The Examiner respectfully disagrees. In making a valid 35 USC 101 rejection, the Examiner is not required to cite analogous court decisions. The Examiner maintains that the claims are rejected under 35 USC 101 in accordance with the most recent guidance provided in the MPEP sections 2104-2106.

The Applicant further respectfully argues that “the Examiner's unsupported conclusion in the instant application is similar to another Examiner's unsupported assertion of an abstract idea that was at issue in a recent Decision on Appeal by the USPTO's Patent Trial and Appeal Board ("PTAB") in Appeal No. 2017-010856 for U.S. Patent Application No. 14/062,126.”
The Examiner respectfully disagrees. The claims of the instant application are not similar to US Application 14/062,126. Whereas the claims of the instant application broadly recite generic computing elements such as “a memory” and “a processor” performing generic operations, the claims of US Application 14/062,126 specify specialized computing devices such as “a database management computer” and “an automated data collection and review computer” utilizing specific data structures and information routing techniques. US Application 14/062,126 claims a very specific computing environment and provides implementation details that go beyond generic computer capabilities. The disclosure of the instant application is very different from US Application 14/062,126, and the specifics of each patent application must be reviewed individually. The Examiner has reviewed the PTAB decision associated with 14/062,126 and finds that the facts are not analogous with the facts of the instant claimed invention.
In the present case, the claims are directed to methods of organizing human activity for reasons given in the rejection above, and also in accordance with MPEP 2106.04(a)(2)(II)(C). The claims are specifically directed to the sub-grouping “managing personal behavior or relationships or interactions between people” including social activities, teaching, and following rules or instructions. The MPEP goes on to present examples of managing personal behavior including “methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device,” “filtering content,” and “considering historical usage information while inputting data.” When taken as a whole, the Examiner finds that the claims reasonably fall within the sub-grouping of “managing personal behavior” as defined in the MPEP.

The Applicant respectfully argues that “the claimed invention of the instant application provides significant improvements in a know-how preparing device, not a method of organizing human activity using a generic computing environment… Amended claim 1 of the instant application is clearly directed to improvements in a know-how preparing device.”
The Examiner respectfully disagrees. The Applicant has not shown that the claim limitations provide any improvement to the know-how preparing device itself. Rather, the know-how preparing device is claimed as including “a storage unit,” “a memory,” and “a processor,” all of which are generic computer elements and utilized in their generic capacity. The claim limitations provide for no improvements to the functioning of a computer or to any other technology or technical field.
Applicant’s response pages 10-14 reproduces several paragraphs from the instant Specification which the Applicant believes recite specialized equipment and practical improvements in the technology. However, the Examiner notes that most of the cited details are not positively recited in the claims.

The Applicant further respectfully argues that “claim 1, especially as amended in this paper, does not recite a certain method of organizing human activity as it does not involve a fundamental economic concept or commercial and legal interaction as set forth in the 2019 101 Guidelines.”
The Examiner respectfully disagrees. While the Examiner agrees that the claims are not directed to “a fundamental economic concept or commercial and legal interaction,” the Applicant is ignoring the sub-grouping of “managing personal behavior or relationships or interactions between people” including social activities, teaching, and following rules or instructions (see MPEP 2106.04(a)(2)(II)(C)). As explained above, the claimed invention falls within the sub-grouping of managing personal behavior, and thus recites a certain method of organizing human activity.

The Applicant also respectfully argues that “the combination of features of amended claim 1 do not cover features "reasonably in the form of 'mental processes,' in terms of processes that can be performed in the human mind" as set forth at pages 7-8 of the Office Action. More particularly, it is evident, from the following portions of the disclosure of the present application, that such features could not be performed in the human mind.”
The Examiner respectfully disagrees. MPEP 2106.04(a)(2)(III)(C) states that claims can recite a mental process even if they are claimed as being performed on a computer. The instant claims as recited claim performing a mental process on a generic computer that includes a storage unit, a memory, and a processor. The steps performed by the generic computer can be performed by a person without aid of a computing device. That is, the claims recite only steps for gathering data, analyzing it, and outputting results, all of which can be performed without aid of a computing device or by using a generic computer as a tool for performing a mental process.
Again, the Applicant cites several paragraphs from the instant Specification in an attempt to show the use of “a special purpose computer” and application of “specialized algorithms.” However, the claims do not recite any special purpose computing devices or specialized algorithms. The claims only recite generic computing devices performing generic functions.
Therefore, the Examiner maintains that the amended claims are directed to mental processes.

Rejections under 35 USC 101: Step 2A – Prong Two
The Applicant respectfully argues that the present application discloses a similar factual scenario to Ex Parte Smith, Appeal 2018-000064 (PTAB Feb. 1, 2019), where the specification describes particular advantages of the claimed inventions, and thus integrate the judicial exception into a practical application.
The Examiner respectfully disagrees. In Ex Parte Smith, the claimed invention included timing innovations that were unconventional and only arose “in the context of a hybrid derivatives trading
system in which trades are made both electronically and on a trading floor (i.e., "in the pits").” Furthermore, the “timer” does not occur with every trade, but is “implemented in specific
circumstances in a specific trading environment, namely when a matching market order is received from an in-crowd market participant in a hybrid trading system.” 
This is in contrast with the instant claimed invention, in which the limitations are generic and described at a high level of generality in the Specification. In fact, Ex Parte Smith also states, “Appellants' claim 1 recites various computer-related limitations, including a "hybrid exchange system," a "communication network and order routing system," an "electronic trade engine," an "electronic book database," and an "electronic reporting system." Although these computer-related limitations are not wholly generic in nature and are specific to electronic derivatives trading, they are described at a high level in the Specification without any meaningful detail about their structure or configuration. As such, we do not find the computer-related limitations are sufficient to integrate the judicial exception into a practical application.” The Examiner maintains that the instant claim limitations are more akin to these limitations of Ex Parte Smith, which are not sufficient to integrate the judicial exception into a practical application, because they are not described in the Specification with any meaningful detail about their structure or configuration.

The Application further respectfully argues, “It is evident, for example, from the discussion in the above-cited portions of the specification of the present application, that the claimed features result in an improved functioning of the disclosed computer system as well as an improvement in the technical field of know-how preparing devices.”
The Examiner respectfully disagrees. The instant Specification alludes that the steps of the instant invention were conventionally performed manually and “the action records of experts which were prepared by hand are used.” The instant invention uses a computer as a tool to perform tasks that were once performed manually without computing devices. The computing devices utilized in the invention are claimed as generic computing devices including a storage unit, a memory, and a processor. The steps performed are claimed with a high level of generality. As presently claimed, the instant invention does not provide for any improved functioning of a computer system, nor does it improve upon any technical fields. The instant invention, while useful, does not go beyond simply automating a process that was once manual.

The Applicant also respectfully argues that “The claimed devices and methods do not merely collect information, analyze it, and display certain results of the collection and analysis. Rather, the claimed devices and methods improve upon how such a know-how preparing device performs by making it possible to accumulate know-how information relating to operating states of equipment when a specific event occurs in the equipment.”
The Examiner respectfully disagrees. The Applicant has not provided any evidence for how the claimed methods improve upon how the know-how preparing device performs. As claimed, the invention performs generic tasks on generic computing devices. The know-how preparing device itself does not perform better as a result of the claimed invention.

The Applicant also respectfully argues that “the claims of the present application are therefore directed to a particular, limited application of a know-how preparing device. Accordingly, for the foregoing reasons, the recitations in claim 1 of the present application would not preempt the use of this device in all fields. As a result, the claims of the present application do not monopolize any abstract idea in practice. For the foregoing reasons, the configuration recited in claim 1 of the present application thus includes additional elements that apply or use any alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”
The Examiner respectfully disagrees. As claimed, the application of the know-how preparing device is not limited to any specific field of use. The claims broadly recite performing the judicial exception on “a know-how preparing device” comprising “a storage unit,” “a memory,” and “a processor.” In other words, the know-how preparing device is a generic computing device. Furthermore, the steps performed by the generic computing device are also generic in nature. For example, according to the instant Specification, “equipment” can essentially include any device including robots, delivery vehicles, or a mobile phone. As another example, it appears that “event data,” when read in light of the disclosure, can be interpreted as virtually any data.
Therefore, the Examiner maintains that the instant claimed invention does not integrate the judicial exception into a practical application.

Rejections under 35 USC 101: Inventive Concept – Step 2B
The Application respectfully argues that “the amended claims are patent eligible at Step 2B because the above-discussed additional limitations of the claims are not well-understood, routine, conventional activity in the field.”
The Examiner respectfully disagrees. When disclosing the state of the art, the instant Specification discloses, “in Japanese Unexamined Patent Application, Publication No. 2014-209307, a plant operation system is proposed which handles various types of events occurring in a plant on the basis of know-how of experts. In this system, the action records of experts which were prepared by hand are used.” That is, the steps of the instant invention were conventionally prepared by hand.
The instant claims do not provide for any unconventional innovations. Rather, they recite basic steps of storing event, time series, and operator data, extracting the data, and outputting feature data.
MPEP 2106.05(d)(II) lists come examples of elements that the courts have recognized as well-understood, routine, and conventional activities. In the field of computing, the Examiner notes that “electronic recordkeeping” and “storing and retrieving information in memory” are examples of well-understood, routine, and conventional activities. Even when considered as a whole, the claims do not appear to recite any limitations that one having ordinary skill in the art might deem unconventional. As claimed, the instant claims recite using generic computing devices to perform conventional functions of data gathering, analysis, and output.
Therefore, the Examiner maintains that the instant claims do not recite an inventive concept.

Rejections under 35 USC 102 and 103
The Applicant respectfully argues that “Ikeda does not teach, or even suggest, "event data prepared by associating events relating to a value of any one or a combination of items included in time series data collected from equipment with associated data of each of the events including identification information of a plurality of operators," as particularly recited in claim 1 of the present application.” 
The Examiner respectfully disagrees. The cited portion of Ikeda Fig. 12 and [0152] (“Storage means 4 comprises operator information storage means 5 which stores an operator assigning table in which for each customer, an operator is assigned for each of the production processes, and processing time information storage means 6a which stores a processing time assigning table in which the processing time for each of the production processes is assigned to an operator of each of the corresponding production processes.”) reads upon the recited claim limitations. For example, the production processes of Ikeda can be interpreted as being events. The time information can be interpreted as being time series data. Storing operator information inherently involves including identification information for each operator.

The Applicant further respectfully argues that “It is thus evident that Ikeda further does not teach, or even suggest, to "extract the event data that are linked with an operator of the plurality of operators included in a predetermined period during an operating time of the equipment for each of the plurality of operators" (Applicant’s emphasis).
The Examiner respectfully disagrees. The cited portion of Ikeda Fig. 12 and [0152] (“operator assigning means 7 which assigns an operator for each of the production processes; production time calculating means 8 which calculates the necessary time to produce a product by extracting the processing time of each of the production processes and totaling them”) reads upon the recited claim limitations. For example, calculating the necessary time for an operator to produce a product can be interpreted as the predetermined period during an operating time of the equipment.

The Applicant also respectfully argues that “Even futher, Ikeda does not teach, or even suggest to prepare and output "feature data relating to an operation procedure and a work time for each of the plurality of operators on a basis of the event data extracted for each of the plurality of operators."”
The Examiner respectfully disagrees. The cited portion of Ikeda Fig. 12 and [0152] (“operator assigning means 7 which assigns an operator for each of the production processes; production time calculating means 8 which calculates the necessary time to produce a product by extracting the processing time of each of the production processes and totaling them”) reads upon the recited claim limitations. For example, the necessary time to produce a product can be interpreted as the feature data. Further, Ikeda [0152] also discloses “outputting means 9 which outputs the calculated production time,” which reads upon outputting the feature data.

The Applicant respectfully argues that Tullis does not “teach, or even suggest, outputting feature data "to be ranked on a basis of proficiency information assigned in advance to the operators," as particularly recited in claim 4 of the present application.”
The Examiner respectfully disagrees. Tullis col. 8 lines 3-13 describes ranking equipment for operators to operate. Tullis col. 9 lines 3-22 describes “choosing a suitably skilled operator” for operating the equipment and a “skill table.” This can be interpreted as ranking the proficiency information assigned to the operators. 

Therefore, the arguments are not persuasive and the prior art rejections under 35 USC 102 and 35 USC 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715